REQUESTED BY: Senator Rex Haberman Nebraska State Legislature State Capitol Lincoln, Nebraska 68509
Dear Senator Haberman:
You have inquired whether amendment #1368 to LB 356 conforms with the conflict of interest requirements set forth in section 304(h)(2)(D) of the Federal Water Pollution Control Act, in reference to the selection of a director for the Department of Environmental Control.
Section 304(h)(2)(D) provides that prior employment with a state department or agency or by a municipality, which includes cities and counties, does not disqualify such an individual for purposes of approval of the state permit program.
The proposed amendment to LB 356 would add language to the effect that the restrictions regarding the receipt of income from permit holders does not apply to employees of any agency of the State of Nebraska or any political subdivision which may be a permit holder under the Environmental Protection Act. The additional language contained in the amendment would thus seem to conform this act with the provisions of section 304(h)(2)(D) of the Federal Water Pollution Control Act and thus permit a former state or municipal employee to be employed as the Director of the Department of Environmental Control.
Sincerely, PAUL L. DOUGLAS Attorney General John Boehm Assistant Attorney General